                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MICHAEL EDWARD SAMPSON,          )
                                 )
                  Plaintiff      )                    Civil Action No. 19-430
                                 )
           v.                    )
                                 )
DAVIDSON INVENTOR SERVICE,       )                    Magistrate Judge Lisa Pupo Lenihan
JOHN DELISSIO, and FNU DAVIDSON, )
                                 )
                  Defendants.    )


                                   MEMORANDUM ORDER


       Plaintiff, Michael Edward Sampson (“Plaintiff” or “Sampson”) filed his pro se Complaint

against Defendants Davidson Inventor Service, John Delissio and FNU Davidson in the United

States District Court for the Eastern District of Texas. The Texas Federal District Court

transferred the case to this Court because the events complained of occurred in Pittsburgh and all

Defendants are there. (ECF No. 4.)

       Plaintiff seeks the return of $700.00 that he paid to Defendants for a patent search,

computer aided drafting designs, and assistance with filing for a worldwide patent for a device

that is “a fueless [sic] way to charge any personal electronics, charge, operate and run for free,

any electric vehicle, with my invention of free electricity.” (ECF No. 1 at 6.) In addition to his

request for the return of his $700.00, Plaintiff seeks punitive damages “equal to sales of free

electricity lost.” (ECF No. 1 at 4.)

       The court must liberally construe the factual allegations of Plaintiff”s Complaint because

pro se pleadings, “however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal
quotation omitted); Haines v. Kerner, 404 U.S. 519, 520 (1972). In addition, the court should

“‘apply the applicable law, irrespective of whether a pro se litigant has mentioned it by name.’”

Higgins v. Beyer, 293 F.3d 683, 688 (3d Cir. 2002) (quoting Holley v. Dep’t of Veterans Affairs,

165 F.3d 244, 247-48 (3d Cir. 1999)).

       This Court must review Plaintiff’s Complaint in accordance with the amendments

promulgated in the Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996). Although Plaintiff's claims do not appear to arise from an incarceration, the amendments

to the PLRA codified as 28 U.S.C. § 1915 apply to non-incarcerated individuals who have been

granted in forma pauperis (“IFP”) status. See Powell v. Hoover, 956 F. Supp. 564, 566 (M.D. Pa.

1997) (holding that federal in forma pauperis statute is not limited to prisoner suits); Floyd v.

United States Postal Serv., 105 F.3d 274, 276 (6th Cir. 1997) (holding that non-prisoners have

the option to proceed in forma pauperis), superseded on other grounds by Callihan v. Schneider,

178 F.3d 800 (6th Cir. 1999). Pursuant to 28 U.S.C. § 1915(a), Plaintiff is eligible for and has

been granted leave to proceed in forma pauperis. (ECF No. 14.) Thus, his allegations must be

reviewed in accordance with the directives provided in 28 U.S.C. § 1915(e).

       Pertinent to the case at bar is the authority granted to federal courts for the sua sponte

dismissal of claims in IFP proceedings. Specifically, § 1915(e), as amended, requires the federal

courts to review complaints filed by persons who are proceeding in forma pauperis and to

dismiss, at any time, any action that is frivolous or malicious, fails to state a claim on which

relief may be granted, or seeks monetary relief against a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2)(B). “[A] complaint . . . is frivolous where it lacks an arguable

basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hawkins v.

Coleman Hall, C.C.F., 453 F. App’x 208, 210 (3d Cir. 2011) (“An appeal is frivolous when it



                                               2
lacks an arguable basis either in law or fact.”) (citing Neitzke, 490 U.S. at 325). Thus, under §

1915(e)(2)(B), courts are “authorized to dismiss a claim as frivolous where ‘it is based on an

indisputable meritless legal theory or where the factual contentions are clearly baseless.’”

O’Neal v. Remus, No. 09-14661, 2010 WL 1463011, at *1 (E.D. Mich. Mar. 17, 2010) (quoting

Price v. Heyrman, No. 06-C-632, 2007 WL 188971, at *1 (E.D. Wis. Jan. 22, 2007) (citing

Neitzke, 490 U.S. at 327)).

       A complaint must be dismissed pursuant to Fed. R. Civ. P. 12 (b)(6)1 if it does not allege

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 554, 556 (2007) (rejecting the traditional 12(b)(6) standard set forth in

Conley v. Gibson, 355 U.S. 41, 45-46 (1957)). The court must accept as true all allegations of

the complaint and all reasonable factual inferences must be viewed in the light most favorable to

the plaintiff. Angelastro v. Prudential-Bache Sec., Inc., 764 F.2d 939, 944 (3d Cir. 1985). “To

the extent that a complaint filed in forma pauperis which fails to state a claim lacks even an

arguable basis in law, Rule 12(b)(6) and § 1915(d) both counsel dismissal.” Neitzke, 490 U.S. at

328 (footnote omitted).




1
  In reviewing complaints under 28 U.S.C. § 1915(e), a federal court applies the same standard
applied to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). D’Agostino v.
CECOM RDEC, 436 F. App’x 70, 72 (3d Cir. 2011) (citing Tourscher v. McCullough, 184 F.3d
236, 240 (3d Cir. 1999)). In addition to the complaint, courts may consider matters of public
record and other matters of which a court may take judicial notice, court orders, and exhibits
attached to the complaint when adjudicating a motion to dismiss under Rule 12(b)(6). Oshiver v.
Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 n.2 (3d Cir. 1994) (citing 5A Wright and
Miller, Federal Practice and Procedure: Civil 2d, § 1357; Chester Cnty. Intermediate Unit v.
Pennsylvania Blue Shield, 896 F.2d 808, 812 (3d Cir. 1990)).


                                               3
        Here, from the face of the Complaint, the allegations present no ascertainable basis from

which to calculate punitive damages for the purpose of conferring diversity jurisdiction pursuant

to 28 U.S.C. § 1332.2

        More importantly, the Complaint includes no attachments demonstrating the existence of

an agreement between Plaintiff and Defendants, such as correspondence, receipts, emails, or

even a written contract. Moreover, Plaintiff includes no schematics or other details of his

invention so as to make his allegations “plausible” pursuant to the requirements of Twombly.

        Therefore, the Court will grant Plaintiff leave to amend his Complaint by May 31, 2019.

If Plaintiff fails to amend his Complaint by May 31, 2019, the Court will recommend that the

Complaint be dismissed with prejudice.

                                                    ORDER

        AND NOW this 1st day of May, 2019, it is HEREBY ORDERED that Plaintiff’s

Complaint be DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B),

as frivolous, and for failure to state a claim upon which relief may be granted.

        IT IS FURTHER ORDERED that Plaintiff shall file an Amended Complaint which

shall include the matters discussed above by May 31, 2019. In filing an Amended Complaint,

Plaintiff shall include all claims against all Defendants. Plaintiff must not refer back to his

Original Complaint and any claim not included within his Amended Complaint will be deemed

waived.

        IT IS FURTHER ORDERED that if Plaintiff fails to amend his Complaint by May 31,

2019, the Court will recommend that the Complaint be dismissed with prejudice.




2
  Pursuant to 28 U.S.C. § 1332, the matter in controversy must exceed the sum or value of $75,000, exclusive of
interest and costs.

                                                         4
       IT IS FURTHER ORDERED that, in accordance with the Magistrate Judges Act, 28

U.S.C. § 636(b)(1)(A), Federal Rule of Civil Procedure 72(a), and Local Civil Rule 72.C.2., the

Plaintiff is allowed fourteen (14) days after the date of service of this Order to file objections to

the determinations made herein, which shall specifically designate the parts of the order objected

to and the basis for the objection. Any party opposing the objections shall have fourteen (14)

days from the date of service of the objections to respond thereto. Failure to file a timely

objection shall constitute a waiver of any appellate rights.




                                                       BY THE COURT



                                                       s/Lisa Pupo Lenihan
                                                       LISA PUPO LENIHAN
                                                       United States Magistrate Judge



cc:    Michael Edward Sampson
       Gregg County Jail
       101 E. Methvin Street
       Longview, Texas 75601




                                                  5
